Title: To Alexander Hamilton from Henry Marchant, 14 September 1791
From: Marchant, Henry
To: Hamilton, Alexander


Rhode Island DistrictNewport Sept. 14. 1791
In pursuance of an Act of the Congress of the United States “to provide for mitigating or remitting Forfeitures and Penalties accruing under the Revenue Laws, in certain Cases therein mentioned” I have recd. the Petition of Peleg Saunders hereto annexed, and thereupon caused William Ellery Collector, Robert Crooke Naval Officer, and Daniel Lyman Surveyor of Newport District, the Persons claiming a moiety of the fifteen Hogshead of Rum and one Keg of Medecines upon forfeiture thereof upon their Libel filed before me, if such forfeiture should take Place, and also William Channing Esqr. Attorney of the United States for said Rhode Island District to be noticed to appear before me and shew Cause if any they had against the mitigation or remission thereof, and who declar’d they had no Cause to offer against the Remission prayed for by the said Petitioner, nor had They any Reason to disbelieve the Facts and Circumstances as stated and set forth in said Petition. Whereupon I proceeded to examine into the Truth of the Facts so set forth by the said Petitioner in a summary Manner And by the Report by him openly made signed and deliverd to the said Collector, of the said Goods, by the Declaration of the said Petitioner under solemn Oath to me made, As also by the Testimony of Oliver Burdick of Westerly within sd. District, who also under Oath declared that he was no way interested in said Vessell or Goods, but was a Hand on Board said Vessell in the Employ of the said Petitioner &c at the Time said Effects were taken on Board and hath so continued ever since. As also by the Certificates of the Inspector of New London mentioned in said Petition, and which the said Danl. Lyman Surveyor for the District of Newport acknowledgeth, strictly compares and agrees with the Marks &c upon the said Hogsheads. It appears The Facts and Circumstances stated and set forth in said Petition are true. All which I do hereby certify to the Secretary of the Treasury of the United States.
Henry MarchantJudge of Rhode Island District
